DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1, 8 and 15 recite(s) a measuring apparatus, system and method comprising
-measuring a weight of merchandise in a space
-image the space
-identify the merchandise in the space, based on a feature of the merchandise shown in an image captured
-output predetermined data through which merchandise in the space and a sales price of the merchandise are specified based on weight and identification result. The abstract idea recites different ways in which merchandise in a retail store are identified, 
This judicial exception is not integrated into a practical application because the weighing scale, imaging unit, identification unit, output unit, and a server are the only additional elements found within the claim limitations. The weighing scale and imaging unit are computer elements that perform their general functions of weighing and capturing an image, and therefore do not integrate the abstract idea into their computer elements. Further, the identification unit and output unit are described in a manner that are purely resolution based, meaning that they perform a function without describing the technology that is improved or how the abstract idea is integrated to make the units improved.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements, whether considered separately and in combination, do not provide significantly more because they provide the functions in which they are ordinarily designed to do, and create a results oriented electronic unit only.
The dependent claim 4, 5, 11, 12, 18 and 19 include the additional elements of a display device and a control unit. The additional elements provide a computer element that designed to control what is optically displayed on the display device. Computer elements that perform their designed functions, with no integration with the abstract idea beyond application, fails to provide significantly more. 

The dependent claim 7 and 14 includes a second display device. Computer elements that perform their designed functions, with no integration with the abstract idea beyond application, fails to provide significantly more. 
The dependent claim(s) 2, 3, 9, 10, 16 and 17 provide no additional elements. The further limitations discuss more details of the results performed by units and adds additional steps to the abstract idea. Therefore, they do not provide anything in addition to be more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2017/0249617 A1 Okamura.

Regarding claim 1, Okamura discloses a measuring apparatus (Okamura Abstract, a weighing system), comprising: 
a weighing scale configured to measure a weight of merchandise in a space for measurement (Okamura Para. [0013] weighing system includes a scale that measures total weight); 
an imaging unit configured to image the space for measurement (Okamura Para. [0013] image capturing sensor captures image of one or more containers); 
an identification unit configured to identify the merchandise in the space for measurement, based on a feature of the merchandise shown in an image captured by the imaging unit (Okamura Para. [0036] image capturing enables identification of the containers); 
and an output unit configured to output predetermined data through which merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on the weight measured by the weighing scale and an identification result obtained by the identification unit (Okamura Para. [0039] a container list is made using identification of image, weight of containers, and a price calculation based on the item and weight).

Regarding claim 2, Okamura discloses the apparatus according to claim 1, wherein the output unit outputs predetermined data through which a plurality of pieces of (Okamura Para. [0048] container is identified, weight is detected and a price is determined, the item is placed on a list of total scanned items).

Regarding claim 4, Okamura discloses the apparatus according to claim 1, wherein the output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list).

Regarding claim 5, Okamura discloses the apparatus according to claim 2, wherein the output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data of the plurality of pieces of merchandise (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list).

Regarding claim 7, Okamura discloses the apparatus according to claim 1, further comprising: a second display device (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list, first display 13, second display 16).

Regarding claim 8, Okamura discloses a system (Okamura Abstract, a weighing system), comprising: 
a server comprising predetermined data of a plurality of merchandise (Okamura Para. [0027] Masterfile of container information stored on server); 
and a plurality of measuring apparatuses, each measuring apparatus configured to communicate with the server (Okamura Para. [0027] the weighing system is connected with Masterfile on server), each measuring apparatus comprising: 
a weighing scale configured to measure a weight of merchandise in a space for measurement (Okamura Para. [0013] weighing system includes a scale that measures total weight); 
an imaging unit configured to image the space for measurement (Okamura Para. [0013] image capturing sensor captures image of one or more containers); 
an identification unit configured to identify the merchandise in the space for measurement, based on a feature of the merchandise shown in an image captured by the imaging unit (Okamura Para. [0036] image capturing enables identification of the containers); 
and an output unit configured to output predetermined data through which merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on the weight measured by the weighing scale and an identification result obtained by the identification unit (Okamura Para. [0039] a container list is made using identification of image, weight of containers, and a price calculation based on the item and weight).

Regarding claim 9, Okamura discloses the system according to claim 8, wherein each output unit outputs predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements (Okamura Para. [0048] container is identified, weight is detected and a price is determined, the item is placed on a list of total scanned items).

Regarding claim 11, Okamura discloses the system according to claim 8, wherein each output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list).

Regarding claim 12, Okamura discloses the system according to claim 9, wherein each output unit comprises a display device, and a control unit configured to cause the display device to display an optically readable code pattern representing the predetermined data of the plurality of pieces of merchandise (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list).


Regarding claim 14, Okamura discloses the system according to claim 8, each measuring apparatus further comprises: a second display device (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list, first display 13, second display 16).

Regarding claim 15, Okamura discloses a measuring method (Okamura Abstract, a weighing system), comprising: 
measuring a weight of merchandise in a space for measurement of a weighing scale (Okamura Para. [0013] weighing system includes a scale that measures total weight); 
imaging the space for measurement (Okamura Para. [0013] image capturing sensor captures image of one or more containers); 
identifying the merchandise in the space for measurement, based on a feature of the merchandise shown in a captured image to provide an identification result (Okamura Para. [0036] image capturing enables identification of the containers); 
and outputting predetermined data through which merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on the weight measured and the identification result (Okamura Para. [0039] a container list is made using identification of image, weight of containers, and a price calculation based on the item and weight).

Regarding claim 16, Okamura discloses the method according to claim 15, further comprising: outputting predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements and identification results respectively obtained in a plurality of measurements (Okamura Para. [0048] container is identified, weight is detected and a price is determined, the item is placed on a list of total scanned items).

Regarding claim 18, Okamura discloses the method according to claim 15, further comprising: displaying an optically readable code pattern representing the predetermined data (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list).

Regarding claim 19, Okamura discloses the method according to claim 16, further comprising: displaying an optically readable code pattern representing the predetermined data of the plurality of pieces of merchandise (Okamura Para. [0017-0018] the system includes display sections for items scanned, weighed and maintained with the list).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0249617 A1 Okamura in view of EP1720140 A1 Jacobs.

Regarding claim 3, Okamura discloses the apparatus according to claim 2. Okamura fails to explicitly disclose wherein the output unit outputs if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result obtained by the identification unit in one time of measurement, and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements. Jacobs is in the field of item identification (Jacobs Abstract, point of sale self-checkout to identify items) and (Jacobs Para. [0024] after a pause, and no user selection the article may be automatically chosen; Para. [0028] icons are continuously updated based on ongoing sales at terminals), and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements (Jacobs Para. [0019-0020] the user may select an icon to be added to a group, and further select the next scan able item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Okamura with the declaration of Jacobs. The motivation for doing so would be to provide multiple paths forward after identification of items that would allow for continuation of the process, and reduce the delay in checkout process (Jacobs Para. [0008-0009]).

Regarding claim 10, Okamura discloses the system according to claim 9. Okamura fails to explicitly disclose wherein each output unit outputs if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise (Jacobs Para. [0024] after a pause, and no user selection the article may be automatically chosen; Para. [0028] icons are continuously updated based on ongoing sales at terminals), and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained by the identification unit in the plurality of measurements (Jacobs Para. [0019-0020] the user may select an icon to be added to a group, and further select the next scan able item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Okamura with the declaration of Jacobs. The motivation for doing so would be to provide multiple paths forward after identification of items that would allow for continuation of the process, and reduce the delay in checkout process (Jacobs Para. [0008-0009]).

Regarding claim 17, Okamura discloses the method according to claim 16. Okamura fails to explicitly disclose further comprising: outputting if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result in one time of measurement, and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained in the plurality of measurements. Jacobs teaches further comprising: outputting if a predetermined declaration is not made by an operator, predetermined data through which one piece of merchandise in the space for measurement and a sales price of the merchandise are specified respectively, based on one weight obtained by one measurement using the weighing scale and one identification result in one time of measurement (Jacobs Para. [0024] after a pause, and no user selection the article may be automatically chosen; Para. [0028] icons are continuously updated based on ongoing sales at terminals), and if the declaration is made by the operator, predetermined data through which a plurality of pieces of merchandise sequentially placed in the space for measurement and a sales price of each of the plurality of pieces of merchandise are specified respectively, based on a plurality of weights obtained by a plurality of measurements using the weighing scale and identification results respectively obtained in the plurality of measurements (Jacobs Para. [0019-0020] the user may select an icon to be added to a group, and further select the next scan able item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Okamura with the declaration of Jacobs. The motivation for doing so would be to provide multiple paths forward after identification of items that would allow for continuation of the process, and reduce the delay in checkout process (Jacobs Para. [0008-0009]).

Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0249617 A1 Okamura in view of US 2018/0365666 A1 Kakino.

Regarding claim 6, Okamura discloses the apparatus according to claim 1. Okamura fails to explicitly disclose further comprising: a payment processing component configured to process payment of the merchandise. Kakino is in the field of a checkout apparatus (Kakino Abstract, a self-service checkout apparatus) and teaches further comprising: a payment processing component configured to process payment of the merchandise (Kakino Para. [0021] GUI connected to identification and payment processor). It would have been obvious to one of ordinary skill in the art at the time the (Kakino Para. [0003]).

Regarding claim 13, Okamura discloses the system according to claim 8. Okamura fails to explicitly disclose each measuring apparatus further comprises: a payment processing component configured to process payment of the merchandise. Kakino teaches each measuring apparatus further comprises: a payment processing component configured to process payment of the merchandise (Kakino Para. [0021] GUI connected to identification and payment processor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Okamura with the payment processing of Kakino. The motivation for doing so would be to provide a way to complete the process of identification and price estimation with a payment means, allowing for an improved usage of self-service registers (Kakino Para. [0003]).

Regarding claim 20, Okamura discloses the method according to claim 15. Okamura fails to explicitly disclose further comprising: processing payment of the merchandise. Kakino teaches further comprising: processing payment of the merchandise (Kakino Para. [0021] GUI connected to identification and payment processor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Okamura with the payment processing of Kakino. The (Kakino Para. [0003]).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687